PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN C. HONOR, JR.,                    
                Plaintiff-Appellant,
                 v.
                                                  No. 03-2076
BOOZ-ALLEN & HAMILTON,
INCORPORATED,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                          (CA-03-32-A)

                         Argued: June 2, 2004

                      Decided: September 2, 2004

     Before WIDENER and WILLIAMS, Circuit Judges, and
         Robert R. BEEZER, Senior Circuit Judge of the
      United States Court of Appeals for the Ninth Circuit,
                     sitting by designation.



Affirmed by published opinion. Senior Judge Beezer wrote the opin-
ion, in which Judge Widener and Judge Williams joined.


                             COUNSEL

ARGUED: Peter Charles Cohen, CHARLSON BREDEHOFT, P.C.,
Reston, Virginia, for Appellant. Everett Clifford Johnson, Jr.,
LATHAM & WATKINS, Washington, D.C., for Appellee. ON
2                HONOR v. BOOZ-ALLEN & HAMILTON
BRIEF: Elaine Charlson Bredehoft, CHARLSON BREDEHOFT,
P.C., Reston, Virginia, for Appellant. Stephen W. Robinson,
MCGUIREWOODS, L.L.P., McLean, Virginia, for Appellee.


                             OPINION

BEEZER, Senior Circuit Judge:

   Appellee Booz-Allen & Hamilton, Inc. ("Booz Allen") employed
appellant John C. Honor, Jr. as its Director of Human Resources,
Worldwide Technology Business ("WTB"), in September 2000. Dur-
ing the course of his employment, Honor’s compensation increased
from $235,000 per year to $250,000 per year. On January 15, 2002,
Honor accepted an offer for a position with US Airways. He submit-
ted a letter of resignation to Booz Allen on January 31, 2002.

   We consider the circumstances of Honor’s employment and depar-
ture from Booz Allen, including whether Honor’s departure was vol-
untary.

                                  I

   Booz Allen employed a Director of Recruiting and a Director of
Diversity. Honor claims that Booz Allen directed him, in part, to
increase diversity at Booz Allen, particularly the number of African-
Americans in senior level positions. Honor alleges that Booz Allen
did not support his efforts to accomplish these goals and that col-
leagues actively undermined these efforts.

   Jean Callahan, the Senior Director of Recruiting, was allegedly one
such colleague. Callahan and Honor were in separate departments;
neither had any supervisory or managerial power over the other.
Honor alleges that Callahan’s bias against African-Americans
resulted in the disparate treatment of African-American employees
and recruits and created a hostile work environment for Honor.

  Honor claims that he complained about Callahan’s discriminatory
behavior to a number of partners and principals to no avail.
                 HONOR v. BOOZ-ALLEN & HAMILTON                     3
   According to Honor, on November 16, 2001, C.G. Appleby, Booz
Allen’s General Counsel, told him, "you are going to lose your job."
[JA 261.] Honor met with Appleby again on November 19, 2001; this
time, Sam Strickland, Vice President of Operations at WTB and
Honor’s direct supervisor, also was present. Honor claims that Strick-
land and Appleby refused to talk about Callahan’s and Honor’s
strained relationship: "[W]e don’t want to talk about Jean because we
all agree that Jean has relationship problems, but we want to try to
make you successful, John. We want you to be successful, and we just
don’t think that you can continue in your current role." [JA 67.] At
this same meeting Strickland encouraged Honor to explore other
opportunities at the firm, including consulting. [JA 69, 261.] Honor
believes that this meeting started the process of terminating his
employment.

  During the fall of 2001, Booz Allen was involved in an unrelated
management restructuring, in addition to being concerned about
Honor’s tumultuous relationship with Callahan.

   In September or October of 2001, Booz Allen decided to integrate
within one department the human resource functions of WTB and that
of Worldwide Commercial Business ("WCB"), another of Booz
Allen’s business units. Booz Allen created the position of Chief
Human Resources Officer (CHRO) to oversee the entirety of the com-
pany’s human resources operations. The CHRO position required
prior WCB client-service experience. Booz Allen gave the new
CHRO position to Horacio Rozanski, the then-Vice President and
Chief Human Resources Officer of WCB. Rosanski accepted his
expanded position in November 2001.

   Booz Allen’s integration rendered Honor’s position largely super-
fluous. At the November 19, 2001 meeting discussed above, Honor
maintains that Appleby and Strickland told him that "[his] job as
director, Human Resources Services, at Booz Allen Hamilton, Inc.
would not be continued in its current form." [J.A. 74.]

   Ten days later, on November 29, 2001, Honor spoke to a group of
off-site training leaders in New York and there he announced that he
was leaving Booz Allen. [J.A. 269.]
4                HONOR v. BOOZ-ALLEN & HAMILTON
   On December, 17, 2001, Rozanski and Strickland sent an email to
"Worldwide HR Staff" entitled "HR Organization in Transition." The
email explained generally Booz Allen’s goals of integration and
announced the newly-structured Human Resources Leadership Team.
Honor was not listed in any capacity. After listing the various posi-
tions, the email stated the following: "Please note that the role of
Director — HR Services has yet to be filled. . . . We will be talking
about this with the HR Services team in the near future." [J.A. 556.]
Rozanski explains that he did not consider Honor for that position
because Rozanski belived Honor would no longer be working at Booz
Allen.

   On December 20, 2001, Honor received a proposed consulting
agreement that offered him his full salary and benefits through Janu-
ary 31, 2002, and a six-month consulting contract, which did not
include health or other benefits, conditioned upon his resignation as
Director of Human Resources on January 31, 2002 and waiver of his
right to file suit against Booz Allen.

   Prior to this offer, on December 2, 2001, Honor emailed Gil Grif-
fen, a headhunter, to obtain assistance with "the job search" Honor
had initiated. [J.A. 189.] That email stated the following regarding
Honor’s circumstances at Booz Allen:

    I decided to initiate this search after deciding to change my
    relationship with my employer, Booz Allen, for irresolvable
    ethical reasons on which I cannot compromise.

                                 ...

    Also, note that I have neither terminated my employment
    nor informed the firm of my intent to do so. When I advised
    my supervisor that I could not in good conscience continue
    as Director of HR for the firm, I was asked to consider alter-
    natives such as consulting for the firm or as an external con-
    sultant to the firm. In the spirit of ‘not burning bridges,’ I
    agreed to consider any options they wanted to present.
    Nonetheless, after many discussions with my wife of 34 plus
    years, and many friends and professional colleagues, I have
                  HONOR v. BOOZ-ALLEN & HAMILTON                      5
    concluded that it is appropriate for me to sever my relation-
    ship with the firm entirely.

[J.A. 189.]

   On January 14, 2002, US Airways offered Honor the position of
Vice President-Human Resources and Development. [J.A. 185.] The
next day, Honor faxed the Senior Vice President of Human Resources
at US Airways, accepted the company’s offer and stated, "I will notify
my current employer, Booz-Allen & Hamilton, Inc. . . . of my deci-
sion to resign my employment." [J.A. 184.] On January 16, 2002,
Honor informed Strickland via voice mail and e-mail of his decision
to resign effective January 31, 2002. [J.A. 183.] On January 31, 2003,
Honor tendered a self-titled "Letter of Resignation." [J.A. 192.]

   Honor filed an action against Booz Allen in the Circuit Court of
Fairfax County on December 12, 2002. Booz Allen removed the
action to United States District Court for the Eastern District of Vir-
ginia on January 13, 2003. Following the district court’s dismissal of
certain of Honor’s claims, Honor filed an Amended Complaint on
March 11, 2003, alleging claims of wrongful termination, retaliation,
failure to promote and hostile work environment. On August 26,
2003, the district court granted Booz Allen’s motion for summary
judgment on all claims.

                                  II

   We have jurisdiction pursuant to 28 U.S.C. § 1291, and review a
district court’s grant of summary judgment de novo. See United States
v. Kanasco, Ltd., 123 F.3d 209, 210 (4th Cir.1997). The moving party
must demonstrate the absence of an essential element of the nonmov-
ing party’s case and that it is entitled to judgment as a matter of law.
See Fed.R.Civ.P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317,
322-26 (1986). Once the moving party discharges its burden by show-
ing that there is an absence of evidence to support the nonmoving
party’s case, the nonmoving party then must come forward with spe-
cific facts showing that there is a genuine issue for trial. See Mat-
sushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87
(1986). We consider the facts in the light most favorable to the non-
moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
6                HONOR v. BOOZ-ALLEN & HAMILTON
(1986). Summary judgment will be granted unless a reasonable jury
could return a verdict for the nonmoving party on the evidence pre-
sented. See Anderson, 477 U.S. at 247-48.

                                  III

   The issue at the heart of Honor’s wrongful termination and retalia-
tion claims is whether he was terminated by Booz Allen or resigned
voluntarily. We begin our analysis with that issue.

                                  A.

   An employee may show that he was discharged by direct or cir-
cumstantial evidence. See Desert Palace, Inc. v. Costa, 539 U.S. 90,
99-100 (2003); United States Postal Serv. v. Service Bd. of Gov., 460
U.S. 711, 714 n.3 (1983). The words "fired" or "terminated" need not
be used by an employer to constitute actual termination. See EEOC
v. Service News Co., 898 F.2d 958, 962 (4th Cir. 1990).

   In this case, Honor bases his claim of termination on the following:
(1) his November 16, 2001 meeting with Appleby in which Appleby
allegedly told Honor that he was going to be fired; (2) his November
19, 2001 meeting with Strickland and Appleby, in which they alleg-
edly told Honor that he could not continue in his current position and
that his position would cease to exist in its current form; and (3) the
terms of the December 20, 2001 consulting agreement he received
from Booz Allen.

   The record indicates that Honor and Booz Allen both were con-
cerned with the strained professional and personal relationship
between Honor and Callahan. The record also indicates that Honor’s
frustration over internal professional relationships caused him to seek
other employment on numerous occasions and, ultimately, to resign
voluntarily from Booz Allen.

   As early as June 2001, Honor was speaking with various prospec-
tive employers about alternative employment, including US Airways,
Children’s Hospital, Archer Daniels Midland, America Airlines, and
the Nature Conservatory. The following email to US Airways on July
                  HONOR v. BOOZ-ALLEN & HAMILTON                     7
11, 2001 makes clear the deliberate and voluntary nature of Honor’s
resignation:

      About six to eight weeks ago, after consultation with a num-
      ber of trusted friends and associates, my wife and I decided
      we would move on with our lives wiyh [sic] my putting the
      Booz-Allen work experience behind me. Accordingly, I ini-
      tiated a ‘confidential’ job search that is beginning to bear
      fruit.

                                  ...

      I am committed to stay with Booz-Allen until September 5,
      and intend to keep my commitment despite the unfortunate
      circumstances that have led to my decision.

                                  ...

      I have a definite interest in joining your team.

[J.A. 190.]1

   Honor concedes that he at one time considered leaving Booz Allen,
but claims he later changed his mind. He relies on an October 17,
2001 letter to Strickland detailing Honor’s lack of satisfaction with
his situation at Booz Allen for support:

      As early, [sic] as January 2001, I predicted these issues
      would somehow be shifted to become my responsibility.
      After weighing this possibility, and consulting with numer-
      ous people, I was persuaded to remain with the Firm and
      continue to do my best. I continue to be committed to giving
      the Firm all that I have . . . .

[J.A. 244.] To the extent Honor offers this letter as evidence of his
commitment to Booz Allen as of January 2001, his position is under-
  1
   September 5, 2001 was Honor’s one-year anniversary with Booz
Allen.
8                 HONOR v. BOOZ-ALLEN & HAMILTON
mined by his efforts to obtain alternative employment, including his
July 11, 2001 email to US Airways. To the extent Honor offers it to
show his recommitment to Booz Allen as of the date of October 17th,
his commitment is similarly belied.

   Indeed, Honor sought other employment subsequent to this Octo-
ber, 17, 2001 letter—and before the various meetings Honor claims
constituted his termination. On November 12, 2001, Honor had an
interview with the National Football League; on December 2, 2002,
Honor interviewed with the law firm of Wilmer, Cutler & Pickering.
December 2, 2002 also was the date Honor emailed his headhunter,
Gil Griffen.

   Furthermore, prior to receiving the consulting agreement on
December 20, 2001, which Honor maintains was the first tangible evi-
dence of his termination, Honor announced his resignation to the off-
site training leaders on November 29, 2001.

   Honor eventually received an offer from US Airways, which he
accepted on January 14, 2002. His departing phone message, email
and written correspondence all referred to his departure as a "resigna-
tion."

  Based on the above undisputed evidence, a reasonable jury only
could find that Honor voluntarily resigned his employment at Booz
Allen.

                                  B.

   Honor argues in the alternative that even if he was not actually ter-
minated, he can nonetheless establish a prima facie case of wrongful
termination because Booz Allen forced him to resign, i.e., he was
constructively discharged.

   An employee is entitled to relief absent a formal discharge, "if an
employer deliberately makes the working conditions intolerable in an
effort to induce the employee to quit." Martin v. Cavalier Hotel
Corp., 48 F.3d 1343, 1353-54 (4th Cir. 1995) (internal quotation
marks and citations omitted). To demonstrate constructive discharge
                    HONOR v. BOOZ-ALLEN & HAMILTON                        9
in this case, Honor must allege and prove two elements: (1) the delib-
erateness of Booz Allen’s actions, motivated by racial bias, and (2)
the objective intolerability of the working conditions.2 Matvia v. Bald
Head Island Mgmt., Inc., 259 F.3d 261, 273 (4th Cir.2001); Brown v.
Eckerd Drugs, Inc., 663 F.2d 1268, 1272 (4th Cir. 1981), judgment
vacated on other grounds, 457 U.S. 1128 (1982).

   "Because the claim of constructive discharge is so open to abuse
by those who leave employment of their own accord, this Circuit has
insisted that it be carefully cabined." Paroline v. Unisys Corp., 879
F.2d 100, 114 (4th Cir. 1989). Although demotion can in some cases
constitute a constructive discharge, we hold that "dissatisfaction with
work assignments, a feeling of being unfairly criticized, or difficult
or unpleasant working conditions are not so intolerable as to compel
a reasonable person to resign." Williams v. Giant Food Inc., 370 F.3d
423, 434 (4th Cir. 2004) (citing Carter v. Ball, 33 F.3d 450, 459 (4th
Cir. 1994).

   As an initial matter, Honor’s working conditions cannot reasonably
be described as intolerable. Honor’s complaints revolve around dis-
agreements with Callahan and others about the mission and function-
ing of Booz Allen’s HR department. Honor states that the work
environment at Booz Allen was the "most miserable [ ] and profes-
sionally unfulfilling of his life." [J.A. 236.]

   There is no question that Honor’s workplace was filled with profes-
sional and, in some cases, personal tensions. The HR department did
not operate in a manner Honor considered acceptable and he viewed
  2
  As we explained in Goldsmith v. Mayor and City Council of Balti-
more, 987 F.2d 1064, 1072 (4th Cir. 1993):
      An employee may not be unreasonably sensitive to his working
      environment. Thus, the law does not permit an employee’s sub-
      jective perceptions to govern a claim of constructive discharge.
      Every job has its frustrations, challenges and disappointments;
      these inhere in the nature of work. An employee is protected
      from a calculated effort to pressure him into resignation through
      the imposition of unreasonably harsh conditions, in excess of
      those faced by his co-workers. He is not, however, guaranteed a
      working environment free of stress.
10                HONOR v. BOOZ-ALLEN & HAMILTON
Callahan as the central obstacle. But Honor’s mere frustration with
his inability to accomplish his professional goals does not constitute
an intolerable work condition for the purposes of establishing a con-
structive discharge. See, e.g., Williams, 370 F.3d at 434 (not intolera-
ble working condition where "supervisors yelled at employee, told her
she was a poor manager, gave her poor performance evaluations,
chastised her in front of customers, and once required her to work
with an injured back"); Munday v. Waste Management of North
America, 126 F.3d 239, 244 (4th Cir. 1997)(evidence that employee
was ignored by coworkers and top management was insufficient to
establish constructive discharge); cf. Amirmokri v. Baltimore Gas and
Elec. Co., 60 F.3d 1126, 1132 (4th Cir. 1995) (issue of fact as to intol-
erability of work conditions where supervisor and others subjected
employee to daily epithets about his Iranian origin and tried to embar-
rass him in public, resulting in an ulcer and his eventual resignation).

   Even if Honor could show that the conditions at Booz Allen were
intolerable, there is no evidence that Booz Allen deliberately created
these conditions to pressure Honor to resign. Honor’s complaints
revolve around the conduct of Callahan. As noted, Callahan was not
Honor’s "employer"; she wielded no supervisory or managerial power
over Honor.

   Honor’s superiors’ only actions were to discuss with Honor his
future at Booz Allen in light of the professional tensions that existed
and the impending integration of the Human Resources department.
There is no evidence, direct or circumstantial, that Appleby’s or Str-
ickland’s statements or the consulting agreement they offered were
part of "a calculated effort to pressure [Honor] into resignation
through the imposition of unreasonably harsh conditions, in excess of
those faced by his co-workers." James v. Booz Allen & Hamilton,
Inc., 368 F.3d 371 (4th Cir. 2004) (quoting Bristow v. Daily Press,
Inc., 770 F.2d 1251, 1255 (4th Cir. 1985)). Although Honor’s motiva-
tion to look for alternative employment may have been based on his
impression of his future prospects at Booz Allen, there is no evidence
that those conditions were intentionally created to force Honor out
because of race or otherwise.

   Finally, beyond all of this, as discussed above, Honor did not part
from Booz Allen under circumstances that a reasonable jury could
                  HONOR v. BOOZ-ALLEN & HAMILTON                     11
find that he was forced to resign. His search for other employment
and his resignation announcement, email, phone call and letter fore-
close any contrary conclusion. See Taylor, 93 F.3d at 238.

  We conclude that a reasonable jury could not find that Honor was
constructively discharged.

  We now turn to Honor’s individual causes of action.

                                  IV

  The district court properly rejected Honor’s claim that Booz Allen
wrongfully terminated him on the basis of race in violation of 42
U.S.C. § 1981.

   To establish a prima facie case Honor must show that: (1) he is a
member of a protected class; (2) he was qualified for his job and his
job performance was satisfactory; (3) he was fired; and (4) other
employees who are not members of the protected class were retained
under apparently similar circumstances. Bryant v. Bell Atlantic Mary-
land, Inc., 288 F.3d 124, 133, 133 n.7 (4th Cir. 2002); Karpel v. Inova
Health Sys. Serv., 134 F.3d 1222, 1228 (4th Cir. 1998).

   Honor was not terminated. A reasonable jury could not conclude
that Honor established a prima facie case of wrongful termination.

                                   V

   The district court properly rejected Honor’s claim that Booz Allen
retaliated against him in violation of 42 U.S.C. § 1981.

   To establish a prima facie retaliation claim, Honor must produce
evidence from which a reasonable jury could find (1) that he engaged
in a protected activity; (2) that his employer took an adverse employ-
ment action against him; and (3) that a causal connection existed
between the protected activity and the asserted adverse action.
Mackey v. Shalala, 360 F.3d 463, 469 (4th Cir. 2004). Adverse
employment actions include any retaliatory act or harassment if that
act or harassment results in an adverse effect on the terms, conditions,
12               HONOR v. BOOZ-ALLEN & HAMILTON
or benefits of employment. Von Gunten v. Maryland, 243 F.3d 858,
865-68 (4th Cir. 2001)(citing Munday, 126 F.3d at 242). "Once the
plaintiff makes this case, the employer can defend itself by producing
‘evidence of a legitimate, non-discriminatory reason for taking the
adverse employment action.’" Bryant v. Aiken Regional Medical Cen-
ters Inc., 333 F.3d 536, 543 (4th Cir. 2003).

   The district court found that Honor experienced no adverse
employment action and granted summary judgment for Booz Allen on
that basis. Our careful review of the record in this case does not sup-
port any of Honor’s allegations of retaliation. Although Honor alleges
several actions in response to his complaints of discrimination in
Booz Allen’s hiring process, none constitutes an adverse action, as a
matter of law.

   Honor first claims retaliation based on his alleged firing and the
fact that Booz Allen did not promote him to the position of CHRO
or any other available position. Honor voluntarily resigned from Booz
Allen. The record discusses that the only position that represented a
promotion for Honor was that of CHRO. Honor did not meet the nec-
essary qualifications for that position. Although failure to promote
can constitute an adverse employment action for the purposes of a
retaliation claim under certain circumstances, Von Gunten, 243 F.3d
at 865-66, it does not here. Honor was not qualified for the promotion
and there is no evidence of discrimination in Booz Allen’s decision.
Cf. Bryant, 333 F.3d at 544 (inference of retaliation reasonable where
there was no real reason to deny employee the promotion).

   Honor’s next allegation is that he suffered an adverse employment
action by being excluded from certain meetings and emails. Honor
refers to a meeting on January 10, 2002, and emails on December 17,
2001 and January 10, 2002. We observe according to Honor’s own
statements that both emails and the meeting occurred after Honor
announced his resignation on November 29, 2001. The claimed lack
of communication could not have had a negative effect on terms, con-
ditions, or benefits of Honors employment. The omissions do not con-
stitute adverse employment actions.

  Honor’s remaining allegations involve a negative employment
evaluation he received and the fact that he was ostracized by certain
                  HONOR v. BOOZ-ALLEN & HAMILTON                       13
employees. Neither claim rises to the level of an adverse employment
action. The activity of other employees did not adversely affect the
terms, conditions, or benefits of Honor’s employment. See Von Gun-
ten, 243 F.3d at 864-66; see also Munday v. Waste Management, Inc.,
126 F.3d 239, 243 (4th Cir. 1997) ("In no case in this circuit have we
found an adverse employment action to encompass a situation where
the employer has instructed employees to ignore and spy on an
employee who engaged in a protected activity.").

                                   VI

  The district court properly granted summary judgment for Booz
Allen on Honor’s claim of failure to promote on the basis of race.

   To establish a prima facie case of failure to promote on the basis
of race, Honor must establish that he (1) is a member of a protected
class; (2) applied for the position in question; (3) was qualified for the
position; and (4) was rejected for the position under circumstances
giving rise to an inference of unlawful discrimination. Amirmokri v.
Baltimore Gas and Elec. Co., 60 F.3d 1126, 1129 (4th Cir. 1995). An
employer may rebut a prima facie case by demonstrating that the per-
son promoted was better-qualified for the position. Id. The employee
can then attempt to prove that the employer’s articulated reason for
promoting the successful applicant was pretextual. Id.

   Honor concedes that the only position to which his selection would
have constituted a promotion was that of CHRO. He asserts that he
informally expressed interest in the CHRO position in October 2001.
Booz Allen filled the CHRO position with Horacio Rozanski, the
then-Chief Human Resources Officer for Booz Allen’s WCB. Rozan-
ski is a Hispanic-American.

   Honor produces no evidence demonstrating that Booz Allen’s prof-
fered reasons for selecting Rozanski were pretextual. Booz Allen
asserts that Rozanski’s prior client services with WCB made him a
superior candidate. Honor admits that he did not possess such experi-
ence. He does not establish that Booz Allen’s crediting of Rozanski’s
experience in that area was a pretext for discrimination. See
O’Connor v. Consolidated Coin Caterers Corp., 84 F.3d 718, 719
(4th Cir. 1996).
14                HONOR v. BOOZ-ALLEN & HAMILTON
                                  VII

  The district court properly granted summary judgment on Honor’s
hostile environment claim.

   To demonstrate a racially-hostile work environment, Honor must
show that he was the subject of conduct that was (1) unwelcome; (2)
based on race; (3) sufficiently severe or pervasive to alter the condi-
tions of employment and create an abusive atmosphere; and that (4)
there is some basis for imposing liability on the employer. Spriggs v.
Diamond Auto Glass, 242 F.3d 179, 183-84 (4th Cir. 2001). The dis-
trict court found that the conduct about which Honor complained was
not motivated by Honor’s race and, in any case, was not sufficiently
severe or pervasive to alter his condition employment or create an
abusive atmosphere.

   Honor’s hostile work environment claim is based largely on his
assertions that Callahan is biased against African-Americans and
sought to undermine the careers of other African-Americans at Booz
Allen as well as Honor’s efforts to recruit additional African-
American employees. Honor also cites the general culture at Booz
Allen as one that tolerates discrimination, contains a glass ceiling for
African-Americans and refuses to implement change.

   However, there is no evidence in the record, nor does Honor allege,
that Callahan or anyone else directed any racially-offensive conduct
at Honor himself. Honor makes much of the treatment of other Booz
Allen employees, but we focus on Honor’s personal experience. See
Lowery v. Circuit City Stores, Inc., 158 F.3d 742, 761 (4th Cir. 1998)
("[A]n individual plaintiff in a private, non-class action alleging
employment discrimination is not litigating common questions of
fact, but the discrete question of whether the employer discriminated
against the plaintiff in a specific instance."), vacated on other
grounds, 527 U.S. 1031 (1999); Childress v. City of Richmond, 907
F. Supp. 934, 940 (E.D.Va. 1995), aff’d in part, 134 F.3d 1205 (4th
Cir. 1998) (en banc), cert. denied, 524 U.S. 927 (1998); see also Sch-
rand v. Federal Pac. Elec. Co., 851 F.2d 152, 156 (6th Cir. 1988)
(citing Haskell v. Kaman Corp., 743 F.2d 113, 121-22 (2d Cir. 1984)
(holding that testimony by other employees regarding their termina-
tions was irrelevant and prejudicial).
                  HONOR v. BOOZ-ALLEN & HAMILTON                      15
   At oral argument, Honor’s counsel directed us to an October 17,
2001 letter Honor wrote to Strickland. The letter is Honor’s response
to a critical competency assessment he received and, according to
counsel, inventories the complaints that make up Honor’s hostile
work environment claim.
   The letter discusses the "friction" between Honor and Callahan,
including her "litany of lies, innuendos, and personal attacks," as well
as her "personal integrity . . . , veracity" and "value system with
exhibited dysfunctional behaviors." [J.A. 247.] According to Honor,
one Booz Allen employee referred to Callahan as "[t]he most evil per-
son I have ever met." [J.A. 238.] Honor also explains that his situation
with Callahan is the first time in his career he has experienced "per-
sonal relationship issues."
   Even if a jury believed that Honor’s complaints evince some hostil-
ity towards his recruiting agenda and/or him personally, there is noth-
ing in his letter or the record to support the notion that this hostility
was generated on account of Honor’s race. Although Honor makes a
general reference to the "years of U.S. history regarding the killing
and character assassinations of thousands of men of African descent
because of ill motivated Caucasian females," [J.A. 239], Honor con-
cedes that "no one in the Booz Allen workplace used racial epithets,
racially derogatory terms, or demeaning racial characteristics, or ste-
reotypes with respect to him or any other persons, in his presence."
[J.A. 125.] At most, the record contains a hearsay statement that Cal-
lahan once stated in reference to Honor that, "she didn’t know how
to work with an African-American male." Assuming this statement is
accurate, and that Honor was aware of it prior to this litigation, it is
not "sufficiently severe and pervasive" to create an objectively abu-
sive atmosphere. See Spriggs, 242 F.3d at 184 (examining the fre-
quency of discriminatory conduct, its severity, whether it is physically
threatening or humiliating, or mere offensive utterance and whether
it unreasonably interferes with employee’s work performance).
  Like his constructive discharge claim, Honor’s hostile work envi-
ronment claim fails because it is based on professional frustrations,
not personal racial attacks. A reasonable jury could not find that
Honor was subject to a racially-hostile work environment at Booz
Allen.
                                                            AFFIRMED